DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In light of the amendments to the drawings and specification filed on July 18, 2022, the objections to the drawings set forth in the non-final office action mailed on April 18, 2022 are withdrawn.
Claim Objections
In light of the amendments to the claims filed on July 18, 2022, the objections to the claims set forth in the non-final office action mailed on April 18, 2022 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “the through-hole of the right portion" and “the through-hole of the left portion” in lines 2-4. There is insufficient antecedent basis for this limitation in the claim. Through-holes of the left and right portions have not been previously introduced. It is unclear if additional through-holes are being recited or if the first and second channels recited in claim 14 is being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (US 2012/0102791 A1).
In regards to claim 1: Cooper teaches a track chain assembly for a work vehicle (41), the track chain assembly comprising: a link set (44) and a unitary link (42), the link set including a first link (left most 44) and a second link (right most 44), the unitary link including a single link (42); and a bushing assembly (46 and 60) coupling the link set and the unitary link (Paragraph 0024 lines 6-8) for relative rotation between the link set and the unitary link.
In regards to claim 2: The track chain assembly of claim 1 is taught by Cooper. Cooper further teaches wherein the first link is coupled to a left portion (left most 56) of the unitary link and the second link is coupled to a right portion (right most 56) of the unitary link.
In regards to claim 3: The track chain assembly of claim 2 is taught by Cooper. Cooper further teaches wherein the unitary link comprises a left portion and a right portion (left and right 56), and a connecting portion (62) straddling the left portion and the right portion.
In regards to claim 11: Cooper teaches a work vehicle (Shown generally in Figure 1) comprising: a prime mover (17); a frame supporting the prime mover (22); a sprocket (shown on track drive 20 in Figure 1) coupled to the frame (Paragraph 0021); a plurality of track chain assemblies (41) coupled to the sprocket and moved by the prime mover (Paragraph 0022 lines 10-13); the track chain assembly comprising: a link set (44) and a unitary link (42), the link set including a first link (left most 44) and a second link (right most 44), the unitary link including a single link (42); and a bushing assembly (46 and 60) coupling the link set and the unitary link (Paragraph 0024 lines 6-8) for relative rotation between the link set and the unitary link.
In regards to claim 12: The track chain assembly of claim 11 is taught by Cooper. Cooper further teaches wherein the first link is coupled to a left portion (left most 56) of the unitary link and the second link is coupled to a right portion (right most 56) of the unitary link.
In regards to claim 13: The track chain assembly of claim 12 is taught by Cooper. Cooper further teaches wherein the unitary link comprises a left portion and a right portion (left and right 56), and a connecting portion (62) straddling the left portion and the right portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Grenzi (US 8113597 B2).
In regards to claim 4: The track chain assembly of claim 1 is taught by Cooper. Cooper further teaches wherein the bushing assembly comprises: a pin (46) defining a longitudinal axis, the pin including first and second opposing ends (right and left opposing ends of 46); a left inner collar (left most 58) coupled to the left portion of the unitary link, a right inner collar (right most 58) coupled to the right portion of the unitary link, wherein the left inner collar and the right inner collar include a first channel for rotatably accommodating the pin (62); a left outer collar (left most 66) coupled to the first link of the link set, a right outer collar (right most 66) coupled to the second link of the link set, wherein the left outer collar and the right outer collar include a second channel (See paragraph 0028 where collars 66 are a channel for accommodating ends of the the pin 46). Cooper fails to teach a lubricant reservoir for the pin. However, Grenzi teaches a lubricant reservoir (55) to facilitate relative articulation movement of track links (Column 1 lines 27-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a lubricant reservoir for the pin of Cooper as in Grenzi so as to facilitate relative articulation movement of track links and decrease wear on the components.
In regards to claim 14: The track chain assembly of claim 11 is taught by Cooper. Cooper further teaches wherein the bushing assembly comprises: a pin (46) defining a longitudinal axis, the pin including first and second opposing ends (right and left opposing ends of 46); a left inner collar (left most 58) coupled to the left portion of the unitary link, a right inner collar (right most 58) coupled to the right portion of the unitary link, wherein the left inner collar and the right inner collar include a first channel for rotatably accommodating the pin (62); a left outer collar (left most 66) coupled to the first link of the link set, a right outer collar (right most 66) coupled to the second link of the link set, wherein the left outer collar and the right outer collar include a second channel (See paragraph 0028 where collars 66 are a channel for accommodating ends of the pin 46). Cooper fails to teach a lubricant reservoir for the pin. However, Grenzi teaches a lubricant reservoir (55) to facilitate relative articulation movement of track links (Column 1 lines 27-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use a lubricant reservoir for the pin of Cooper as in Grenzi so as to facilitate relative articulation movement of track links and decrease wear on the components.
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Grenzi and further in view of Abello (US 2012/0121320 A1).
In regards to claim 5: The track chain assembly of claim 4 is taught by Cooper in view of Grenzi. The combination fails to teach wherein the left inner collar and the right inner collar each include a groove along an outer surface of the left inner collar and the right inner collar, the groove accommodating a reinforcement clip. However, Abello teaches a reinforcement clip (14) accommodated in grooves of a bore for a pin for track links (Paragraph 0022) to create a removable shoulder within a bore that retains a plurality of working elements (Paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art to additionally provide a reinforcement clip as in Abello in grooves of the left and right inner collars of Cooper in view of Grenzi to create a removable shoulder within the collars to retain working elements and allow ease of access for replacement and maintenance.
In regards to claim 6: The track chain assembly of claim 5 is taught by Cooper in view of Grenzi and Abello. The combination further teaches wherein the reinforcement clip comprises a locking ring (14, Paragraph 0022 of Abello), the locking ring engaging the unitary link.
In regards to claim 7: The track chain assembly of claim 4 is taught by Cooper in view of Grenzi. The combination fails to teach wherein the left outer collar and the right outer collar each include a groove along an outer surface of the left outer collar and the right outer collar, the groove accommodating a reinforcement clip. However, Abello teaches a reinforcement clip (14) accommodated in grooves of a bore for a pin for track links (Paragraph 0022) to create a removable shoulder within a bore that retains a plurality of working elements (Paragraph 0002).  Therefore, it would have been obvious to one of ordinary skill in the art to additionally provide a reinforcement clip as in Abello in grooves of the left and right outer collars of Cooper in view of Grenzi to create a removable shoulder within the collars to retain working elements and allow ease of access for replacement and maintenance.
In regards to claim 8: The track chain assembly of claim 5 is taught by Cooper in view of Grenzi and Abello. The combination further teaches wherein the reinforcement clip comprises a locking ring (14, Paragraph 0022 of Abello), the locking ring engaging one or more of the left outer collar and the right outer collar.
In regards to claim 15: The track chain assembly of claim 14 is taught by Cooper in view of Grenzi. The combination fails to teach wherein the left inner collar and the right inner collar each include a groove along an outer surface of the left inner collar and the right inner collar, the groove accommodating a reinforcement clip. However, Abello teaches a reinforcement clip (14) accommodated in grooves of a bore for a pin for track links (Paragraph 0022) to create a removable shoulder within a bore that retains a plurality of working elements (Paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art to additionally provide a reinforcement clip as in Abello in grooves of the left and right inner collars of Cooper in view of Grenzi to create a removable shoulder within the collars to retain working elements and allow ease of access for replacement and maintenance.
In regards to claim 16: The track chain assembly of claim 15 is taught by Cooper in view of Grenzi and Abello. The combination further teaches wherein the reinforcement clip comprises a locking ring (14, Paragraph 0022 of Abello), the locking ring engaging the unitary link.
In regards to claim 17: The track chain assembly of claim 14 is taught by Cooper in view of Grenzi. The combination fails to teach wherein the left outer collar and the right outer collar each include a groove along an outer surface of the left outer collar and the right outer collar, the groove accommodating a reinforcement clip. However, Abello teaches a reinforcement clip (14) accommodated in grooves of a bore for a pin for track links (Paragraph 0022) to create a removable shoulder within a bore that retains a plurality of working elements (Paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art to additionally provide a reinforcement clip as in Abello in grooves of the left and right outer collars of Cooper in view of Grenzi to create a removable shoulder within the collars to retain working elements and allow ease of access for replacement and maintenance.
In regards to claim 18: The track chain assembly of claim 15 is taught by Cooper in view of Grenzi and Abello. The combination further teaches wherein the reinforcement clip comprises a locking ring (14, Paragraph 0022 of Abello), the locking ring engaging one or more of the left outer collar and the right outer collar.
Allowable Subject Matter
Claim 10 is allowed.
Claims 9, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 9-12 that the Cooper reference does not teach a unitary link and that the definition of unitary is “Undivided, Whole”.  Examiner notes that Merriam Webster also defines unitary as “of or relating to a unit”. The link (42) of Cooper functions as one unit of connected portions and can therefore be considered “unitary”. Furthermore MPEP 2111.01 Paragraph I states: “The words of a claim must be given their “plain meaning” unless such meaning is inconsistent with the specification. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.”
In the instant case, the specification does not provide an alternate definition of the word unitary. Additionally, applicant states in paragraph 0030 “an alternative embodiment may comprise of multiple portions […] functioning as a single-piece component.” but does not state that this precludes the link from being considered unitary. Examiner notes that the link of Cooper is made of up of portions 56 and 62. However, even Cooper refers to the link as its own component of reference 42 which functions as one unit. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611